                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                       SOUTHERN DIVISION AT LONDON

JONATHAN PHILLIPS,                      )
                                        )
      Plaintiff,                        )
                                        )              Civil Case No.
v.                                      )             6:18-cv-135-JMH
                                        )
ANDREW SAUL, COMMISSIONER OF            )             MEMORANDUM OPINION
SOCIAL SECURITY,1                       )                AND ORDER
                                        )
      Defendant.                        )
                                        )

                                      ***

      Plaintiff, Jonathan Phillips, brings this matter under 42

U.S.C. § 405(g) seeking judicial review of an administrative

decision of the Acting Commissioner of Social Security.                [DE 1].

The Court, having reviewed the record and the motions, [DE 7; DE

9], filed by the parties, will AFFIRM the Commissioner’s decision

as no legal error occurred and it is supported by substantial

evidence.

               I.    STANDARD FOR DETERMINING DISABILITY

      Under the Social Security Act, a disability is defined as

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be


1
  Andrew Saul was sworn in as the Commissioner of Social Security on June 17,
2019.    Still, Nancy Berryhill was serving as Acting Commissioner of Social
Security when this action was filed. Pursuant to Rule 25(d) of the Federal Rules
of Civil Procedure, Commissioner Saul is automatically substituted as a party.
expected to last for a continuous period of not less than 12

months.”      42 U.S.C. § 423(d)(1)(A).         In determining disability, an

Administrative Law Judge (“ALJ”) uses a five-step analysis.                       See

Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 474 (6th Cir. 2003).

Step    One   considers    whether     the   claimant      is   still    performing

substantial      gainful    activity;     Step     Two,    whether   any    of     the

claimant’s     impairments       are   “severe”;    Step    Three,      whether   the

impairments meet or equal a listing in the Listing of Impairments;

Step Four, whether the claimant can still perform his past relevant

work; and Step Five, whether significant numbers of other jobs

exist in the national economy which the claimant can perform.                      As

to the last step, the burden of proof shifts from the claimant to

the Commissioner.       Id.; see also Preslar v. Sec’y of Health & Human

Servs., 14 F.3d 1107, 1110 (6th Cir. 1994).

                    II.     PROCEDURAL AND FACTUAL HISTORY

        Phillips   filed    an    application      for     disability     insurance

benefits (“DIB”), alleging disability beginning on March 11, 2015,

the date he injured his back in a work-related incident.                   [TR 198-

199].      Phillips’s      application    was    denied     initially     and     upon

reconsideration.      [TR 100-01].        Phillips then pursued his claims

before an Administrative Law Judge (“ALJ”) Dennis Hansen.                   [TR 39-

57].    The ALJ held the hearing on September 7, 2017.               [TR 39]. The

ALJ found that Phillips suffered an impairment to his back that

rendered him disabled from the alleged onset date of March 11,

                                         2
2015 through May 5, 2016, and that he was no longer disabled. [TR

18-32].     The Appeals Council denied Phillips’ request for review.

[TR 1-5].

        This appeal followed pursuant to 42 U.S.C. § 405(g). [DE 1].

Consistent with the Court’s Standing Scheduling Order, [DE 6], the

parties have submitted cross motions for summary judgment, which

are ripe for review.         [DE 7, 9].

        Phillips alleges onset of disability at 27 years of age.              [TR

198].    Phillips has a high school education.             [TR 237].   Phillips’

engaged in past relevant work as a maintenance worker at a school

and as a transporter/maintenance worker at a nursing home.                [Id.].

        Phillips   claims    disability       due   to   his   work-related   back

injury, as well as a learning disability and hearing problems.

[TR 236].     At the hearing in front of the ALJ, Phillips testified

that he can only stand for about 10 minutes before needing to sit

down.     [TR 41-51].       Phillips further testified that he can only

sit for approximately 10 minutes before needing to readjust and he

cannot lift 10 pounds. [Id.].

        Phillips testified that he lives at home with his wife and

daughter.     [TR 42].      Phillips further testified that he does not

go to the grocery store, nor is he able to help with chores around

the house.     [Id.].       However, he did testify that he is able to

drive “every now and then[.]” [TR 43].               To find relief, Phillips

claims that has to lay down about 6 times a day for about an hour

                                          3
each time.    [Id.]. Phillips testified that he also uses ice packs,

which help some with relieving pain.           [TR 47].

        In March 2015, Phillips went to the ER with complaints of

back pain after falling off a ladder several days prior.            [TR 389-

95].    Upon March and April follow-up appointments with Dr. Dahhan,

M.D. On April 10, 2015, Phillips submitted to an MRI examination,

which revealed disc protrusion contributing to severe central

stenosis.    [TR 397-431, 447-51, 581-82].          As a result, Dr. Dahhan

recommended that Phillips not lift over twenty-five pounds for

several months, but advised that Phillips could return to light

work.    [TR 541].

        Phillips followed up with Dr. William Brooks throughout the

rest of 2015 and early 2016.         [TR 444-47. 543-61].    In January of

2016, Phillips underwent a bilateral discectomy at L4-L5.                  [TR

497-524].    Following surgery, Phillips undertook physical therapy.

[TR 570-846, 880-81].

        Dr. Brooks recommended Phillips not work until a functional

capacity     evaluation    (“FCE”)    had    been   done.    [TR   543].    He

subsequently recommended that Phillips undergo such an evaluation,

which Phillips did.       [TR 850-61].     The FCE occurred on May 6, 2016.

Thereafter, Dr. Brooks concluded that Phillips had reached maximum

medical improvement (“MMI”) as of the date of the FCE, had a whole

person impairment of thirteen (13%) percent, and could perform

sedentary work. [TR 541].        Following the FCE, Phillips continued

                                       4
to follow-up with complaints of low back and leg pain.             [TRE 935-

51, 973-76, 980-83]. A state agency doctor, Diosdado Irlandez

concluded that Phillips could carry 20 pounds occasionally and 10

pounds frequently; stand and walk two hours in an eight-hour

workday; sit six hours; occasionally use his legs; occasionally

crawl, stoop, and climb ramps and stairs, frequently kneel and

crouch; never climb ladders, ropers, or scaffolds; and should avoid

even moderate exposure to vibration and all exposure to hazards.

[TR. 114-17].

     In addition to his issues with his back, Phillips also sought

treatment related to his psychological condition.           In particular,

Phillips received an evaluation from Dr. William Rigby, Ph.D., who

diagnosed Phillips with anxiety, and had mild mental work-related

limitations.    [TR    911-16].    Dr.   Rigby   opined     that    Phillips

psychological impairments area likely to continue indefinitely.

[Id.].

     In addition to Dr. Rigby, Kirstin Bailey, Ph.D., a state

psychologist,   also    reviewed   Phillips’     medical     records     and

concluded they were not severe. [TR 89-92]. Another psychologist,

Dan Vandivier, Ph.D., concurred with Dr. Bailey’s conclusion. [TR

110-113].

     After the hearing and considering all the evidence, the ALJ

issued his decision on December 7, 2017.         [TR 33].    At Step One,



                                   5
the ALJ determined that Phillips had not engaged in substantial

gainful activity since March 11, 2015.        [TR 22].

     At Step Two, the ALJ found that from March 11, 2015 through

May 4, 205, the period during which the Phillips was under a

disability,    Phillips   suffered     from    the      following    severe

impairments:   obesity,   lumber   degenerative        disc   disease,   and

borderline intellectual functioning.     [TR 22].       The ALJ also found

that Phillips suffered the following acute conditions, all of which

lasted less than twelve months: otitis media, allergic rhinitis,

and gastritis.   [Id.].

     The ALJ noted that Phillips was diagnosed by Dr. Rigby with

anxiety disorder, but Phillips did not meet the full diagnostic

criteria for the condition.     [Id.].    As a result, the ALJ found

that Phillips anxiety was not a severe impairment within the

meaning of the applicable regulations.        [Id.].

     At Step Three, the ALJ found that from March 11, 2015 through

May 5, 2015, the claimant did not have an impairment or combination

of impairments that met or medically equaled the severity of any

of the listed impairments.    [TR 22].   In reaching this conclusion,

the ALJ found that Phillips had the following degree of limitation

in functioning: moderate limitation in understanding, remembering,

or applying information; a moderate limitation in interacting with

others; a moderate limitation in concentrating, persisting, or

maintaining pace; and a moderate limitation in adapting or managing

                                   6
oneself. [Id.].        The ALJ further found that that Phillips’ mental

impairments had not changed during any time relevant to the

decision. [TR 22].

       Before proceeding to Step Four, the ALJ found that Phillips

had the residual functional capacity (“RFC”) to perform sedentary

work   as    defined    in    in   20   C.F.R.   §   404.1567(a).   [TR   23].

Specifically, the ALJ found Plaintiff could perform the following

tasks:


            The opportunity to change positions from sitting
            to standing and vice versa every ten minutes;
            could occasionally climb ramps and stairs; could
            occasionally stoop, kneel, crouch, or crawl; could
            occasionally push and pull with lower extremities;
            should avoid exposure to vibration; could never
            climb ladders, ropes, or scaffolds; could never be
            exposed to unprotected heights or dangerous moving
            machinery;   could   perform    work   where   the
            requirements do not exceed a 7th grade arithmetic
            and 4th grade reading ability; could understand
            and remember simple instructions; could sustain
            attention and concentration to complete simple
            tasks with regular breaks every 2 hours; could
            have occasional interaction with supervisors,
            coworkers, and the public; could adapt to routine
            work conditions and occasional work place changes
            that are gradually introduced.

[TR 23].

       At Step Four, the ALJ concluded that from March 11, 2015 to

May 5, 2016, based on Phillips’ RFC, that Phillips was unable to

perform any past relevant work as a maintenance repairer, building,

a medium, skilled occupation, but heavy as actually performed by

Phillips.     [TR 25].       The ALJ further concluded that Phillips could

                                          7
no longer perform his past relevant work as van driver during that

time period. [Id.].

       In addition, the ALJ determined that given Phillips’s age,

education, work experience, and RFC, there were no jobs existing

in significant numbers in the national economy that Phillips could

have performed between March 11, 2015 through May 5, 2016.                 [TR

26].      ALJ   Hansen    based   his   conclusion   on    testimony   from   a

vocational expert (“VE”), who testified that given all the factors,

including Phillips’s age, education, work experience, and RFC as

determined between March 11, 2015 through May 5, 2015, that no

jobs existed in the national economy that Phillips could have

performed.      [TR 25-26].       Thus, the ALJ determined that Phillips

was disabled under the Act during those periods.             [Id.].

       The ALJ stated that medical improvement occurred as of May 6,

2016, the date Phillips’s disability ended.                [TR 29].    The ALJ

relied    primarily      on   Phillips’s    neurosurgeon    who   stated   that

Phillips has reached maximum medical improvement as of that date.

[Id.]. The ALJ went further to state that Phillips had no new

impairments since May 6, 2016, the date his disability ended.              [TR

26].     Thus, Phillips’s current severe impairments are the same as

those between March 11, 2015 and May 5, 2016. [Id.]. Accordingly,

the ALJ went through the sequential steps for this period of time.

       Step One, as discussed above, did not change. However, at

Step Two, Phillips’s medical improvement, the ALJ concluded, had

                                        8
resulted in an increase in Phillips’s RFC, though he finds that

Phillips’ mental impairment and obesity remain.           [TR 29].

       As a result, between Step Three and Four, the ALJ found that,

from May 6, 2016 on, Phillips had the RFC to perform sedentary

work   as   defined   in   in   20   C.F.R.   §   404.1567(a).   [TR   23].

Specifically, the ALJ found Plaintiff could perform the following

tasks:

       Occasionally   climb    ramps   and   stairs,   can
       occasionally stoop, kneel, crouch, and crawl; can
       occasionally push and pull with the lower
       extremities; should avoid exposure to vibration;
       can never climb ladders, ropes, or scaffolds; can
       never be exposed to unprotected heights or
       dangerous moving machinery; can perform work where
       the requirements do not exceed 7th grade arithmetic
       and 4th grade reading ability; can understand and
       remember simple instructions; can sustain attention
       and concentration to complete simple tasks with
       regular breaks every 2 hours; can have occasional
       casual interaction with supervisors, coworkers, and
       the public; can adapt to routine work conditions
       and occasional work place changes that are
       gradually introduced.

[TR 29].

       Thus, At Step Four, the ALJ concluded that from May 6, 2016

on, based on Phillips’s RFC, that Phillips was still unable to

perform any past relevant work as a maintenance repairer, building,

a medium, skilled occupation, but heavy as actually performed by

Phillips.    [TR 32].      Nor could he perform his past relevant work

as van driver during that time period. [Id.].




                                       9
       The ALJ noted that Phillips’ age and education level had not

changed since May 5, 2016.    [TR 32].   However, the ALJ determined

that given Phillips’s age, education, work experience, and RFC,

there were jobs existing in significant numbers in the national

economy that Phillips could perform.     [TR 33].

       ALJ Hansen based his conclusion on testimony from a vocational

expert (“VE”), who testified that given all the factors, including

Phillips’ age, education, work experience, and RFC that Plaintiff

could be able to perform the requirements of occupations such as

hand bander (13,950 jobs nationally), table worker, fabrication

(12,326 nationally), and final assembler (31,00 nationally).      [TR

33].    Thus, the ALJ concluded that, since May 6, 2016, Phillips

was capable of making a successful adjustment to work that exists

in significant numbers in the national economy. Thus, the ALJ

determined that Phillips was not disabled under the Act as of that

date or beyond. [Id.].

       In support of his motion for summary judgment, [DE 7],

Phillips makes two arguments. First, Phillips argues that the ALJ’s

finding, that Phillips was no longer disabled after May 5, 2016,

was not supported by substantial evidence.          [DE 7-1 at 11-15,

PageID #1027-31].      Second, he argues that the ALJ failed to

properly evaluate Phillips’ subjective complaints of pain.       [Id.

at 15-16, PageID #1031-32]. The Commissioner contends that the

ALJ’s decision was proper and should be affirmed.

                                  10
                       III. STANDARD OF REVIEW

     When reviewing the ALJ’s ruling, this Court may not “‘try the

case de novo, resolve conflicts in evidence, or decide questions

of credibility.’”   Ulman v. Comm’r of Soc. Sec, 693 F.3d 709, 713

(6th Cir. 2012) (quoting Bass v. McMahon, 499 F.3d 506, 509 (6th

Cir. 2007)).   This Court determines only whether the ALJ’s ruling

is supported by substantial evidence and was made pursuant to

proper legal standards.   Cutlip v. Sec’y of Health & Human Servs.,

25 F.3d 284, 286 (6th Cir. 1994).       “Substantial evidence” is

defined as “more than a scintilla of evidence but less than a

preponderance; it is such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.”   Id.   We are to

affirm the decision, provided it is supported by substantial

evidence, even if we might have decided the case differently.   See

Her v. Comm’r of Soc. Sec., 203 F.3d 388, 389-90 (6th Cir. 1999).

                           IV.   ANALYSIS

A.   The ALJ’s Determination, That Phillips was not Disabled as
     of May 6, 2016, is Supported by Substantial Evidence.

     The ALJ determined that Phillips was disabled between March

11, 2015 and May 6, 2016.     [TR 26-27].   However, he found that

Phillips was not disabled as of May 6, 2016.       [TR 27-33]. The

fundamental distinction between these findings is that, as of May

6, 2016, the ALJ found that Phillips was still limited to sedentary




                                 11
work, but no longer needed the ability to change positions from

sitting to standing every 10 minutes.      [TR 30-31].

       Phillips argues that ALJ’s RFC finding was not supported by

substantial evidence.        [DE 7-1 at 11-15, PageID #1027-31]. In

particular, claims that “the combined effects of Mr. Phillips’

physical and mental impairments, reflect that he could not perform

a wide range of even sedentary work on a regular and sustained

basis.”   [DE 7-1 at 11, PageIDE 1027].

       In support of his argument, Phillips claims that the ALJ

should not have relied on the FCE evaluator’s conclusion that

Phillips could perform sedentary work. [DE 7-1 at 13-14, PageID

#1030-31].     In addition, he claims that Dr. Brooks’s letter of

July    25,    2016,   diagnosing    Phillips      with     a    “herniated

intervertebral disc at L4-L5” undermines the ALJ’s finding that

Phillips could perform sedentary work.         [Id.].

       The    Commissioner   disagrees.   He    states    that   the   ALJ’s

findings are grounded in the substantial evidence in the record.

[TR 9 at 6, PageID #1043].       First, the Commissioner argues that

the ALJ correctly relied on the FCE in making his finding that

Phillips could perform sedentary work. [DE 9 at 6-7, PageID #1043-

44].    Second, the Commissioner argues that Brooks’s letter does

not undermine, but in fact, supports the ALJ’s determination that

Phillips could perform sedentary work. [DE 9 at 7, PageID #1044].

We agree with the Commissioner.

                                    12
       In the instant case, the ALJ relied on considerable objective

evidence in the record indicating that Phillips’s condition had

improved, and that he was, indeed, capable of performing sedentary

work, but no longer needed the ability to change positions from

sitting to standing every 10 minutes.        [TR 30-31].

       In making his findings, the ALJ also relied, in part, on the

FCE evaluation of Phillips. [TR 30]. In January of 2016, Phillips

underwent     a   bilateral    discectomy   at   L4-L5.     [TR    497-524].

Following surgery, Phillips undertook physical therapy.            [TR 570-

846, 880-81]. Dr. Brooks recommended Phillips not work until a

functional capacity evaluation (“FCE”) had been done.             [TR 543].

       Phillips did the FCE with physical therapist, Tim Yost, on

May 6, 2016. [TR 953-967]. Yost concluded that Phillips could

performed a range of sedentary work. [TR 30, 953-67]. The ALJ gave

significant weight to Yost’s assessment.         [TR 30]. Phillips argues

that   this   reliance   was    misplaced   because   the   report    “noted

specifically that the claimant...would not be able to complete a

full work day, would only be able to do sitting for 34% to 66% of

the day and he can only do standing work for 1% to 5% of the day.”

[DE 7-1 at 14, PageID #1030].

       However, both the bulk of the evidence, including imaging

studies, supports the ALJ’s reliance on Yost’s conclusion.              For

example, Phillips’s February 2016 MRI showed persistent stenosis,

it showed no herniation, [TR 30, 897], and a subsequent August

                                     13
2016 x-ray was normal.             [TR 31, 926]. Additionally, Dr. Brooks

noted that Phillips had improved after surgery, had no recurrence

of instability, and no progression of symptoms. Furthermore, Dr.

Brooks, relying on the physical therapy assessment, noted that

that Phillips can perform other work with retraining.                        [TR 30-31,

538-61, 882-909].     Thus, the ALJ found that removing Phillips’s 10

minute sit/stand option was consistent with the evidence of post-

surgical    improvement.           [TR    31].     As     a   result,       despite       the

limitations     caused   by    the       Phillips’s      self-limiting           behavior,

Phillips’s ability to perform sedentary work is consistent with

the bulk of the evidence. [TR 31].

     Phillips next argues that he claims that Dr. Brooks’s letter

of   July     25,   2016,     diagnosing         Phillips      with     a        “herniated

intervertebral disc at L4-L5” undermines the ALJ’s finding that

Phillips    could   perform        sedentary      work.        [Id.].       However,      as

correctly noted by the Commissioner, [DE 9 at 7, PageID #1044],

Dr. Brooks’s letter, in fact, supports the ALJ’s finding. [TR 884].

It   states    “[Phillips]         has    completed       a   Functional          Capacity

Evaluation.     It states that he is capable of doing sedentary work.

He is unable to work beyond those limitations.”                   [TR 884].

     Phillips fails to persuade us that the ALJ's reliance on Dr.

Brooks's findings and the FCE was misplaced.                      We must affirm a

decision    supported    by    substantial        evidence      even    if        there   is

substantial     evidence      in    the    record       to    support       an    opposite

                                           14
conclusion. However, as the ALJ's assessment is supported by

substantial evidence, we need not consider whether the evidence

also could support a contrary determination.

B.     The ALJ Properly Evaluated Phillips’s Subjective Complaints
       of Pain.

       Phillips also argues that the Commissioner failed to properly

evaluate his subjective complaints of pain.       [DE 7-1 at 15-16,

PageID #1031-32].    At the hearing, Phillips testified that that he

can only stand for about 10 minutes before needing to sit down and

can only sit for approximately 10 minutes before needing to

readjust and he cannot lift 10 pounds. [TR 41-51].          Phillips

further testified that he does not go to the grocery store, nor is

he able to help with chores around the house.    [Id.].   However, he

did testify that he is able to drive “every now and then[.]” [TR

43].    To find relief, Phillips claims that has to lay down about

6 times a day for about an hour each time.          [Id.]. Phillips

testified that he also uses ice packs, which help some with

relieving pain.     [TR 47].   Phillips also testified that his back

surgery made his problems worse.       [Id.].

       Phillips now argues that the ALJ “failed to properly assess

the entirety of the medical evidence including all these additional

medical problems[,] which are resulting in additional levels of

pain for Mr. Phillips.”   [DE 7-1 at 16, PageID #1032].   In support,

Phillips claims he has a further decreased tolerance to perform


                                  15
any type of physical activity, including sitting, standing, or

walking as well as psychological issues.            [Id.].      Phillips also

states that his “testimony regarding pain level is uncontradicted

in the record.”      [Id.].      Notably, Phillips does not state what

exact testimony is uncontradicted. Nor does Phillips recount how

his testimony is supported by the medical evidence in the record.2

      Regardless, the Commissioner disagrees with Phillips.                The

Commissioner argues that the ALJ “...gave good reasons for finding

his claims of disabling pain after May 6, 2016, to be unsupported

by the record.”       [DE 9 at 8, PageID #1045].              In support, the

Commissioner     states   that    upon     examination   in    October   2015,

Phillips showed no negative straight leg raise tests, no neurologic

concerns, and no strength deficits.            [DE 9 at 8, PageID #1045].

Next, while a post-surgery MRI in January 2016 revealed mild to

moderate stenosis, it showed no recurrent herniation. [Id.]. An

August 2016 x-ray was normal.            [Id.].   Moreover, the ALJ found

that Phillips appeared to self-limit during an FCE evaluation,

which resulted in inability to determine his maximum work ability.

[Id. at 9, PageID #1046]. Finally, the Commissioner notes that no

treating, examining, or non-examining source has indicated that


2Phillips relies on Social Security Ruling (“SSR”) 96-7p, which interpreted SSA
Regulation, 20 C.F.R. § 404.1529, in setting forth a two-step process for
evaluating subjective complaints.    [DE 7-1 at 15, PageID #1031].     Phillips
implies that SSR 96-7p required the ALJ to make a finding on the credibility of
Phillips’ statements. [Id. at 16, PageID #1032]. However, as correctly noted
by the Commissioner, [DE 9 at 8, n. 4, PageID #1045], SSR 96-7p was superseded
by SSR 16-3p.

                                      16
Phillips was more limited than the ALJ found after May 6, 2016.

[Id.].   As    a   result,   the   Commissioner    argues     that     the   ALJ’s

evaluation of Phillips’s subjective complaints was proper and

supported by the regulations and the record.               [Id.].    We agree.

      When     evaluating    a   disability    claim   for    social    security

purposes, the claimant's pain should be considered. Kirk v. Sec.

of Health and Human Servs., 667 F.2d 524, 538 (6th Cir. 1981).

Both the Social Security Administration (“SSA”) and the Sixth

Circuit have guidelines for analyzing a claimant's subjective

complaints of pain. The SSA regulations are set forth in 20 C.F.R.

§   404.1529.      The   Sixth   Circuit's    guidelines     for    evaluating   a

claimant's assertions of disabling pain are set forth in Duncan v.

Sec'y of Health & Human Servs., 801 F.2d 847, 853 (6th Cir. 1986).

The Sixth Circuit laid out these guidelines as follows:

              First, we examine whether there is objective
              medical evidence of an underlying medical
              condition. If there is, we then examine: (1)
              whether objective medical evidence confirms
              the severity of the alleged pain arising from
              the condition; or (2) whether the objectively
              established medical condition is of such a
              severity that it can reasonably be expected to
              produce the alleged disabling pain.

      Id.     The Sixth Circuit explicitly noted in this decision that

the test “does not require ... ‘objective evidence of the pain

itself.’”      Id. (quoting Green v. Schweiker, 749 F.2d 1066, 1071

(3d Cir. 1984)).          However, as the Sixth Circuit clarified in

Felisky v. Bowen, 35 F.3d 1027, 1038–39 (6th Cir. 1994), “[b]oth

                                       17
the SSA standards and the Duncan test require objective medical

evidence showing an underlying medical condition.” Felisky, 35

F.3d at 1038–39 (6th Cir. 1994) (emphasis added).

     In the instant case, the ALJ found Phillips’s medically

determinable impairments could reasonably be expected to produce

the alleged symptoms.        [TR 30].       However, the ALJ found that

Phillips’   statements      about   the    intensity,   persistence,      and

limiting effects of his symptoms are inconsistent with the medical

evidence.   [TR 30]; see 20 C.F.R. § 404.1529(c)(4).                The ALJ’s

finding is supported by substantial evidence in the record.

     In particular, the ALJ found that Phillips’s statement that

his back surgery made his problems “three times worse” was not

supported by the medical evidence, which showed no recurrence,

progression, or instability, a negative straight leg raise, and no

weakness.   [TR 24, 30, 444, 544].        The ALJ further noted that while

Phillips’s February 2016 MRI showed persistent stenosis, it showed

no herniation, [TR 30, 897], and an August 2016 x-ray was normal.

[TR 31, 926].    Moreover, Phillips appeared to self-limit during an

FCE evaluation, which resulted in inability to determine his

maximum   work   ability.     [TR   30,    850].    Phillip   was    observed

grimacing, exaggerating his movement patters, and engaging in pain

talk.   [TR 850].   Finally, as the Commissioner notes, no treating,

examining, or non-examining source has indicated that Phillips was



                                     18
more limited than the ALJ found after May 6, 2016.     [Id.].   Nor

has Phillips pointed to any such source or evidence.

     As for his psychological complaints, the ALJ found that

“[t]here is nothing in the record to suggest [Phillips] lacks the

ability to conform his behavior to societal standards.”   [TR 27].

Indeed, the ALJ stated that Phillips’s mental impairments have not

changed since May 6, 2016.    [TR 31, 910-16].   The ALJ relied on

Dr. Rigby’s finding that that Phillips did not put forth good

effort during Dr. Rigby’s evaluation, thus making his scores

inconclusive, and his results “not reflective of [Phillips’s] true

mental capacity.” [Id.]

     The ALJ's evaluation of Phillips’s testimony is entitled to

deference by this Court.    Cruse v. Comm'r of Soc. Sec., 502 F.3d

532, 542 (6th Cir. 2007).    As stated previously, “[t]he Court may

not re-weigh the evidence and substitute its own judgment for that

of the Commissioner merely because substantial evidence exists in

the record to support a different conclusion.” Putman v. Astrue,

2009 WL 838155 at *5 (E.D. Tenn. Mar. 30, 2009).    So long as the

ALJ cited substantial evidence to support his conclusions, this

Court may not re-evaluate his determinations. Ulman v. Comm'r of

Soc. Sec., 693 F.3d 709, 714 (6th Cir. 2012).

     When considering all medical evidence and Phillips’s personal

testimony regarding his activities, the ALJ properly evaluated his

subjective complaints of pain.     Because the ALJ’s evaluation is

                                 19
supported by substantial evidence, it is entitled to deference.

Thus, remand is unwarranted.

                           V.     CONCLUSION

     The Court, having found no legal error on the part of the ALJ

and that his decision is supported by substantial evidence, the

Acting Commissioner’s final decision is AFFIRMED.

     Accordingly, it is hereby ORDERED as follows:

     (1)   Plaintiff’s   Motion   for   Summary   Judgment   [DE   7]   is

DENIED;

     (2)   Defendant’s   Motion   for   Summary   Judgment   [DE   9]   is

GRANTED; and

     (3)   Judgment in favor of the Defendant will be entered

contemporaneously herewith.

     This the 25th day of September, 2019.




                                   20
